DETAILED ACTION
This action is in response to the amendment filed on 3/4/2021. 
Claims 1-20 are pending.

Claim Rejections 35 USC §102 & 103


Applicant’s amendment filed 3/4/2021 with respect to the claims 1-20 have been fully considered and are persuasive.  The rejection of the claims 1-20 have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is related to providing live streaming video footage of a live sports event to a remote users using at least two mobile device having a video camera capturing at least two different viewpoints of the video footage in which a tracking of a sports equipment and players is done to analyze player performance and creating scouting information and providing targeted streaming advertisement to the remote users during the live-streaming and tracking the streaming ad clics.

Prior art was found for the claims as follows:

- Alexander et al. (US 20180152736 A1)


- Shachar et al.  (US 20200114240 A1)
Shachar discloses tracking the movement of a sports equipment such as a ball and players so as to analyze the performance of the players.

The references are not anticipating or an obvious combination of the claimed invention including, with all of the other elements in each of the independent claims 1, 11 and 16, providing live streaming video footage of a live sports event to a remote users using at least two mobile device having a video camera capturing at least two different viewpoints of the video footage in which a tracking of a sports equipment and players is done to analyze player performance and creating scouting information and providing targeted streaming advertisement to the remote users during the live-streaming and tracking the streaming ad clics.

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571)270-0686.  The examiner can normally be reached on Mon-FRI 7:30-5:00.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE N NOH/
Examiner, Art Unit 2481